Opinion issued June 12, 2008
     













In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00395-CV




IN RE GANESAN, Relator




Original Proceeding On Petition For Writ Of Mandamus




MEMORANDUM OPINION 

By petition for writ of mandamus, relator, Apparajan Ganesan, seeks relief to
compel the trial court to permit him greater access to communication at his
penitentiary to facilitate the service of pleadings.
 
This mandamus is noncompliant with nearly all sections of Texas Rule of
Appellate Procedure 52.3.  Tex. R. App. P. 52.3.  The relator has failed to provide the
identities of parties and counsel, a table of contents, an index of authorities, a
statement of the case, a statement of jurisdiction, issues for relief, a prayer, and an
appendix.  Id.  
We dismiss the petition for writ of mandamus.
          
 
Per Curiam
 
Panel consists of Justices Nuchia, Alcala, and Hanks.